Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on a PCT/371 application filed on 05/12/2016. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2016060789 application.

Election/Restrictions
On 12/14/2020, Examiner Hayes, previously assigned to this application, filed a lack of unity restriction between Group I (claims 1-17 drawn to a build material container outlet structure) and Group II (claims 18-27 drawn to a 3D printing build material nozzle structure). On 02/02/2021, the applicant elected with traverse Group I. The traversal is on the ground(s) that all claims are directed to releasable connectable nozzle and outlet structures and that all claims can be examined without serious burden. Upon further review, Examiner Colón-Morales, newly assigned to this application, determined that the lack of unity restriction was erroneous since both groups are directed to the overall invention of a valved connector used in a build material supply system. As such, the restriction filed on 12/14/2020 has been withdrawn and claims 1-27 remain pending.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  
---Claim 21. (Original) The nozzle structure of claim 18, the nozzle structure comprising a biasing element to bias the valve element towards the first configuration.
The drawings fail to show details of the valve element 230 being biased by a biasing element.
---Claim 24. (Original) The nozzle structure of claim 22, wherein the first axis is offset from a center of mass of the valve element.
The drawings only show the embodiment where the butterfly valve structure 230 pivots about the center axis 234 and the drawings fails to show where the pivot axis 234 is offset from center mass of the valve element 230.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
---“biasing element to bias…” (“element” is a generic placeholder and “biasing” / “to bias” is/are functional language which does not modify the generic placeholder to have sufficient structure, material, or acts for performing the claimed function) in claim 21 and applicable dependent claims, being interpreted as being “one or more resilient 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10
Claim 9 recites in L2-3 “a predetermined location”; however, intervening claim 8 already recites this limitation in L1-2. It is unclear and indefinite if the latter recited limitation of claim 9 is the same as the previously recited limitation of claim 8 or if they are distinct. Based on the record, it appears that they are the same. The Office suggests that claim 9 amends the article “a/an” with --the—to indicate that they are the same limitation and overcome this rejection. 
Claim(s) 10, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 17-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 7,828,022) in view of Cox (US 2,492,271).
Regarding claim 1, Davidson (US 7,828,022) teaches in Figs. 1-9 (see at least Figs. 1-2C) of a powder handling system 100 for 3D printing manufacturing comprising at least a vacuum source 150, a dispensing hopper 400, a vacuum hose 170, a valve 600 and at least one powder/build-material container 200 fluidly connected to vacuum hose 170 via air hose 210. The vacuum source 150 is capable of pulling build material from the container 200 to the hopper 400 for producing 3D printed components (see at least C9 L15 – C12 L57 for more details). While Davidson does teaches a connector 200 for connecting container 200 to hose 210, the device of Davidson fails to disclose the particular structure of the valved connection between the container 200 and hose 210 as claimed. However, valved connectors are well known in the art. Cox (US 2,492,271) teaches in at least Figs. I-IV of a coupling assembly that comprises at least a first female coupling member 1 and a second male coupling member 2, wherein each member comprises a releasable means for coupling (a threaded engagement), resiliently biased valves (7 and 25) to seal both members when the members are uncoupled and means to actuate the valves when the members are coupled (see inner tubular projection 30 for opening valve 25 and tube 23 for opening valve 7). Such a coupling arrangement provides a self-closing coupling between two fluid handling lines that seals the coupling when the member are uncoupled.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the fluid connection between the container 200 and hose 210 of the system of Davidson to be valved connection similar to the one as taught by Cox such as having a female member 1 be coupled/integrated to the container 200 and having the male member 2 be coupled integrated to the hose 210, since such a modification provides a self-closing coupling between two fluid handling lines that seals the coupling when the member are uncoupled and allows for fluid communication when the members are coupled.
As such, regarding claim 1, the device of the combination of Davidson in view of Cox (see at least Figs. 1-2C of Davidson, Figs. I-III of Cox, see the comments above for more details of the combination) teaches of a build material container outlet structure (see the female member 1 of Cox which is coupled/integrated to the container 200 of Davidson, notice that the system 100 of Davidson is used for handling powder that is used as build material in a 3D printing manufacturing system) comprising: a connector (see the threaded portion of female member 1 of Cox comprising threads capable of releasably coupling with threads  of the male member 2) to releasably connect to a nozzle structure of an external aspiration system (see the male member 2 of Cox which is coupled/integrated to the air hose 210 of Davidson which in turn is fluidly coupled to vacuum hose 170, notice that the system 100 of Davidson is used for suctioning build material from at least one container 200 and transporting the material to a dispensing hopper 400 for producing a 3-D printed component); and an aspiration channel (see the internal nozzle 260 within container 200 of Davidson and the internal channel of the female member 1 of Cox which is capable of conveying build material from within container 200 to the air hose 210) to aspire build material from a build material container (see the container 200 of Davidson modified to include the female member 1 of Cox) to the nozzle structure of the external aspiration system; and a protrusion (see the tubular portion 30 of the female member 1 of Cox capable of actuating the valve 25 of male member 2) protruding from an inner wall of the aspiration channel, to extend into an end portion of a tube (see tubular member 23 of male member of Cox) of the nozzle structure that is inserted into the aspiration channel and retain a valve element (valve 25 of the male member 2 of Cox) of the nozzle structure in an open configuration (see at least Fig. I of Cox showing the coupling in the fully coupled position wherein both valves 7 and 25 are opened allowing fluid communication). Thus, the device of the combination of Davidson in view of Cox meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the outlet structure of claim 1, wherein the protrusion protrudes from the inner wall of the aspiration channel in a direction upwards, towards the nozzle structure that is inserted into the aspiration channel; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson showing the nozzle 260 of container 200 being vertical for suctioning build material by the aid of the slanted walls 250 of the container, gravity and vacuum when connected to air hose 210 which is above the container 200 and with Figs. I and III of Cox showing the tubular projection 30 of female coupler 1 protruding toward male coupler 2 to aid in opening valve 25. 
Regarding claim 3 and the limitation of the outlet structure of claim 1, wherein the inner wall of the aspiration channel is parallel to an aspiration direction of the aspiration channel, and a component of the protrusion points out of the inner wall; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox.
Regarding claim 4 and the limitation of the outlet structure of claim 1, wherein a component of the protrusion extends parallel to an aspiration direction of the aspiration channel; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox.
Regarding claim 5, the device of the combination of Davidson in view of Cox fails to explicitly disclose the limitation related to the shape of the protrusion having the limitations “the outlet structure of claim 1, wherein the protrusion is substantially L shaped”. However, notice that both applicant’s protrusion and the prior art’s function in the same manner in that they are used for operating a valve in As such, it would have been obvious to one of ordinary skill in the art to modify the protrusion 30 of the device of the combination of Davidson in view of Cox to be shaped in any desired manner, such as being “substantially L-shaped”, so long as the protrusion is capable of opening the valve 25 when coupled and allowing fluid to flow in a similar manner as taught by at least Cox, since such a modification would have been a matter of choice absent persuasive evidence that the particular configuration of the claimed component was significant. 
Regarding claim 7 and the limitation of the outlet structure of claim 1, wherein the protrusion is arranged to retain the valve element of the nozzle structure in the open configuration when the nozzle structure is connected to the connector; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox (see in particular Fig. I of Cox).
Regarding claim 8 and the limitation of the outlet structure of claim 1, wherein the protrusion is positioned in a predefined location with respect to the connector; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox (see in particular Fig. II of Cox).
Regarding claim 9, as best understood by the Office and the limitation of the outlet structure of claim 8, wherein the connector comprises an alignment socket (see the forward portion area of female 
Regarding claim 10 and the limitation of the outlet structure of claim 9, wherein the alignment socket is to fix the orientation of the nozzle structure with respect to the outlet structure to a predetermined orientation; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox (see in particular Figs. II-III of Cox) with the alignment socket portion of the female member 1 aiding in aligning a portion of the male member 2 when the members are being coupled and preventing tilting of the male member 1 relative to the female member 2.
Regarding claim 11
Regarding claim 17 and the limitation of the outlet structure of claim 1, the outlet structure comprising a first valve element (see valve 7 of the female member 1 of Cox) having: an open configuration to enable the tube, when inserted in the outlet structure, to aspirate build material from the container; and a closed configuration to inhibit build material from exiting the container; wherein the first valve element changes from the closed configuration to the open configuration by at least one of: the tube being inserted in the outlet structure; and a vacuum force being applied to the outlet structure when the tube has been inserted in the outlet structure; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox (see in particular Figs. II-III of Cox) with Cox teaching that the female member 1 also comprises a valve 7 that is opened when male member 2 is coupled.

Regarding claim 18, the device of the combination of Davidson in view of Cox (see at least Figs. 1-2C of Davidson, Figs. I-III of Cox, see the rejection of claim 1 above for more details of the combination) teaches a 3D printing build material nozzle structure (see the male member 2 of Cox which is coupled/integrated to the air hose 210 of Davidson, notice that the system 100 of Davidson is used for handling powder that is used as build material in a 3D printing manufacturing system), to releasably connect to an outlet structure (see the female member 1 of Cox which is coupled/integrated to the container 200 of Davidson, notice that both member 1 and 2 comprises threaded portions capable of releasable coupling with the other member) of a 3D build material container (see the container 200 of Davidson modified to include the female member 1 of Cox) and transport 3D build material (notice that the system 100 of Thus, the device of the combination of Davidson in view of Cox meets all the limitations of claim 18.
Regarding claim 19 and the limitation of the nozzle structure of claim 18, wherein the valve element is arranged to change from the second configuration to the first configuration on removal of the end portion of the tube from the outlet structure; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox with both valves 25 of the male member 2 of Cox and the valve 7 of the female member 1 being biased to the closed position by resilient means to achieve a self-closing configuration when disconnected.
Regarding claim 20 
Regarding claim 21 and the limitation of the nozzle structure of claim 18, the nozzle structure comprising a biasing element (spring 29) to bias the valve element towards the first configuration; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox with both valves 25 of the male member 2 of Cox and the valve 7 of the female member 1 being biased to the closed position by resilient means to achieve a self-closing configuration when disconnected.
Regarding claim 22 and the limitation of the nozzle structure of claim 18, wherein the valve element is pivotally mounted at or near the end portion of the tube and pivotable about a first axis between the first configuration and the second configuration; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox with both valves 25 of the male member 2 of Cox and the valve 7 of the female member 1 being pivoting flapper valves.
Regarding claim 24 and the limitation of the nozzle structure of claim 22, wherein the first axis is offset from a center of mass of the valve element; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox with both valves 25 of the male member 2 of Cox and the valve 7 of the female member 1 being pivoting flapper valves wherein the pivot is offset the center mass of the valves.
Regarding claim 25 and the limitation of the nozzle structure of claim 22, wherein the first axis is perpendicular to a length of the tube; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I 
Regarding claim 26 and the limitation of the nozzle structure of claim 18, wherein the valve element is arranged to be changed from the first configuration to the second configuration by a protrusion (see the tubular portion 30 of the female member 1 of Cox capable of actuating the valve 25 of male member 2) of the outlet structure; the device of the combination meets this limitation as shown in at least Figs. 1-2C of Davidson and Figs. I and III of Cox.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 17-22 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,800,097 in view of Davidson (US 7,828,022) and/or Cox (US 2,492,271). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the patent either explicitly or implicitly anticipates .

Allowable Subject Matter
Claims 6, 12-16, 23* and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (*The allowance of the limitations of claim 23 are subject to the resolution of the drawing objection above*).
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are Davidson (US 7,828,022), Kritchman (US 2010/0140852), Ho (US 2003/0054067), Cox (US 2,492,271), Yano (US 4,877,219), Fromment (US 6,877,778), Buseth (US 4,007,909). Davidson, Kritchman and Ho teaches of various examples of build material handling systems wherein vacuum/suction pulls build material from a container to a machine to produce components using the build material in a similar manner as applicant’s general .    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753